DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 has been objected for lack of antecedent basis “.. the plurality of die support structures…:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seddon et al. (US 9,337,098, hereinafter Seddon) in view of Kwang et al. (US 2009/0057843, hereinafter Kwang).
With respect to claim 1, Seddon discloses a semiconductor substrate singulation process comprising (Col. 2; lines 53-55; singulation method): applying a fluid jet (72 of fig. 5) to a material of a die street of a plurality of die streets comprised in a semiconductor substrate (Col. 6; lines 25-27; removing of layer from singulation lines using fluid); applying , the semiconductor substrate further comprising: a plurality of die separated by the plurality of die streets (Col. 12; lines 42-45; plurality of dies formed on the substrate and separated by singulation lines); and a plurality of die support structures (28 & 30) coupled thereto; and simulating the plurality of die and the plurality of die support structures at the plurality of die streets using the fluid jet (fig. 4).
Seddon does not explicitly disclose wherein the fluid jet is moved only along a length of the die street.
In an analogous art, Kwang discloses wherein the fluid jet is moved only along a length of the die street (para 0029). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Seddon’s process by adding Kwang’s disclosure in order to improve the precision of the dicing process. 
With respect to claim 2, Seddon discloses wherein the fluid jet is moved by moving the semiconductor substrate (Col. 11; lines 54-57).
With respect to claim 3, Seddon discloses wherein the fluid jet is moved by moving the fluid jet relative to the semiconductor substrate (Col. 11; lines 54-57).
With respect to claim 6, Seddon discloses wherein the fluid jet is pulsed at a predetermined frequency (Col. 8; lines 45-67; frequency can be determined based on the predetermined time for completing one back and forth cycle).
With respect to claim 8, Seddon discloses repeating applying the fluid jet to the material of the die street prior to singulating the plurality of die and the plurality of die support structures (Col. 7; lines 11-15).

Claims 4, 5, 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Seddon/Kwang and further in view of Popescu et al. (US 2005/0126472, hereinafter Popescu).
With respect to claim 4, Seddon/Kwang discloses the process of claim 1.
Seddon/Kwang does not explicitly disclose wherein the die support structure comprises a mold compound.
In an analogous art, Popescu discloses wherein the die support structure comprises a mold compound (para 0097; mold compound). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Seddon/Kwang’s process by adding Popescu’s disclosure in order to protect the die during processing.
		With respect to claim 5, Seddon/Kwang discloses the process of claim 1.
Seddon/Kwang does not explicitly disclose wherein the fluid jet comprises a plurality of particles.
In an analogous art, Popescu discloses wherein the fluid jet comprises a plurality of particles (para 0166; particles count in fluid). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Seddon/Kwang’s process by adding Popescu’s disclosure for dicing the substrate using fluid.
With respect to claim 7, Seddon/Kwang discloses the process of claim 1.
Seddon/Kwang does not explicitly disclose that the process further comprising at least a second fluid Jet.
In an analogous art, Popescu discloses that the process further comprising at least a second fluid Jet (para 0091; multiple nozzles to generate multiple jet streams).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Seddon/Kwang’s process by adding Popescu’s disclosure in order to expedite the dicing process. 
With respect to claim 9, Seddon/Kwang discloses the process of claim 1.
Seddon/Kwang does not explicitly disclose wherein a spacing between the fluid jet and the second fluid jet is a distance equal to a pitch of one of the plurality of die or a plurality of packages.
In an analogous art, Popescu discloses wherein a spacing between the fluid jet and the second fluid jet is a distance equal to a pitch of one of the plurality of die or a plurality of packages (para 0145 and 0148; the distance between multiple nozzles can be adjusted). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Seddon/Kwang’s process by adding Popescu’s disclosure in order to expedite the dicing process. 
With respect to claim 10, Seddon/Kwang discloses the process of claim 7.
Seddon/Kwang does not explicitly disclose wherein the fluid jet and the second fluid jet move along a length of the die street one of consecutively or sequentially.
In an analogous art, Popescu discloses wherein the fluid jet and the second fluid jet move along a length of the die street one of consecutively or sequentially (para 0156; consecutive fluid jets).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Seddon/Kwang’s process by adding Popescu’s disclosure in order to expedite the dicing process. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seddon et al. (US 9,337,098, hereinafter Seddon) in view of Oosterhuis (EP 2434528, hereinafter Oosterhuis).
With respect to claim 11, Seddon discloses a semiconductor substrate singulation process comprising (Col. 2; lines 53-55; singulation method): applying a one of a fluid jet (72 of fig. 5) or a laser beam to a material of a die street of a plurality of die streets comprised in a semiconductor substrate (Col. 6; lines 25-27; removing of layer from singulation lines using fluid), the semiconductor substrate comprising  a plurality of die separated by the plurality of die streets (Col. 12; lines 42-45; plurality of dies formed on the substrate and separated by singulation lines); and singulating the plurality of die and a plurality of die support structures at the plurality of die streets using the one of the fluid jet (fig. 4) or the laser beam.
Seddon does not explicitly disclose wherein the singulation is die-by-die singulation.
In an analogous art, Oosterhuis discloses wherein the singulation is die-by-die singulation (Col. 13; para 0064; die-by-die dicing). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Seddon’s process by adding Oosterhuis’s disclosure in order to optimize the dicing process. 
With respect to claim 12, Seddon discloses a plurality of die support structures coupled to the plurality of die (Col. 7; lines 11-15).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Seddon/Oosterhuis and further in view of Popescu et al. (US 2005/0126472, hereinafter Popescu).
With respect to claim 13, Seddon/Oosterhuis discloses the process of claim 12.
Seddon/Oosterhuis does not explicitly disclose wherein the plurality of die support structures and the plurality of die form a plurality of semiconductor packages. 
In an analogous art, Popescu discloses wherein the plurality of die support structures and the plurality of die form a plurality of semiconductor packages (para 0087). 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Seddon/Oosterhuis’s process by adding Popescu’s disclosure in order to manufacture semiconductor device according to required specifications.
With respect to claim 14, Seddon/Oosterhuis discloses the process of claim 11.
Seddon/Oosterhuis does not explicitly disclose wherein die-by-die singulating further comprises intersecting one of a second fluid jet or a second laser beam with the one of the fluid jet for the laser beam at the beginning of singulating and at the ending of singulating each die of the plurality of die.
In an analogous art, Popescu discloses wherein die-by-die singulating further comprises intersecting one of a second fluid jet or a second laser beam with the one of the fluid jet for the laser beam at the beginning of singulating (para 0090 and 0109) and at the ending of singulating each die of the plurality of die (para 0112 and 0113).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Seddon/Oosterhuis’s process by adding Popescu’s disclosure in order to manufacture semiconductor device according to required specifications.
With respect to claim 15, Seddon/Oosterhuis discloses the process of claim 11.
Seddon/Oosterhuis does not explicitly disclose wherein the fluid jet comprises a plurality of particles.
In an analogous art, Popescu discloses wherein the fluid jet comprises a plurality of particles (para 0166; particles count in fluid). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Seddon/Kwang’s process by adding Popescu’s disclosure for dicing the substrate using fluid.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Seddon et al. (US 9,337,098, hereinafter Seddon) in view of Kuramoto et al.(US 2018/0004040, hereinafter Kuramoto).
With respect to claim 16, Seddon discloses a semiconductor substrate singulation process comprising (Col. 2; lines 53-55; singulation method): applying a one of a fluid jet (72 of fig. 5) or a laser beam to a material of a die street of a plurality of die streets comprised in a semiconductor substrate (Col. 6; lines 25-27; removing of layer from singulation lines using fluid), the semiconductor substrate comprising  a plurality of die separated by the plurality of die streets (Col. 12; lines 42-45; plurality of dies formed on the substrate and separated by singulation lines); and singulating the plurality of die and the plurality of die support structures at the plurality of die streets using the one of the fluid jet (fig. 4) or the laser beam.
Seddon does not explicitly disclose wherein the singulation is zigzag singulation.
In an analogous art, Kuramoto discloses wherein the singulation is zigzag singulation (para 0160; zigzag cutting). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Seddon’s process by adding Kuramoto’s disclosure in order to optimize the dicing process. 
With respect to claim 17, Seddon discloses a plurality of die support structures coupled to the plurality of die (Col. 7; lines 11-15).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seddon/Kuramoto and further in view of Popescu et al. (US 2005/0126472, hereinafter Popescu).
With respect to claim 18, Seddon/Kuramoto discloses the process of claim 16.
Seddon/Kuramoto does not explicitly disclose wherein the plurality of die support structures and the plurality of die form a plurality of semiconductor packages. 
In an analogous art, Popescu discloses wherein the plurality of die support structures and the plurality of die form a plurality of semiconductor packages (para 0087). 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Seddon/Kuramoto’s process by adding Popescu’s disclosure in order to manufacture semiconductor device according to required specifications.
With respect to claim 19, Seddon/Kuramoto discloses the process of claim 16.
Seddon/Kuramoto does not explicitly disclose wherein zigzag singulating further comprises intersecting one of a second fluid jet or a second laser beam with the one of the fluid jet for the laser beam at the beginning of singulating and at the ending of singulating each die of the plurality of die.
In an analogous art, Popescu discloses wherein zigzag singulating further comprises intersecting one of a second fluid jet or a second laser beam with the one of the fluid jet for the laser beam at the beginning of singulating (para 0090 and 0109) and at the ending of singulating each die of the plurality of die (para 0112 and 0113).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Seddon/Kuramoto’s process by adding Popescu’s disclosure in order to manufacture semiconductor device according to required specifications.
With respect to claim 20, Seddon/Kuramoto discloses the process of claim 16.
Seddon/Kuramoto does not explicitly disclose wherein the fluid jet comprises a plurality of particles.
In an analogous art, Popescu discloses wherein the fluid jet comprises a plurality of particles (para 0166; particles count in fluid). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Seddon/Kuramoto’s process by adding Popescu’s disclosure for dicing the substrate using fluid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/           Primary Examiner, Art Unit 2816